DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 4-19 are currently pending.
All claims stand rejected.

Response to Arguments
In Applicant’s response filed 11/17/2020, claim 3 is indicated as cancelled, however, the claims submitted with Applicant’s response fails to indicate claim 3 as cancelled. For purposes of the examination, claim 3 is considered cancelled. 
Applicant remarks on pages 11-13 of Applicant’s responses filed 11/17/2020 that Carson does not teach a motion analysis that is both an image based motion analysis and a sensor based motion analysis and that Schlapfer fails to disclose a securing mechanism that includes a support plate defining a first surface and a flange defining a second surface extending at an angle relative to the first surface where the support plate includes a first segment and a segment connected with a hinge and configured to enable the tunable implant to be folded.
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration and searching, new grounds of rejections have been made in view of newly found prior art US 20020049394 and US 20030229348.

Withdrawn Rejections
Pursuant of applicant's amendments filed on 11/17/2020, rejections made to claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
Pursuant of applicant's amendments filed on 11/17/2020, rejections made to claims 1-3, 8, 11-2, and 14 under 35 U.S.C. 102(a)(1), have been withdrawn.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
Adjustment instrument of claim 5. 
Driver of claim 6. 
Mechanical actuation portion and instrument in claim 14

For the means plus function of driver of claim 6, the 
For means plus function of mechanical actuation portion and instrument in claim 14, the specification discloses a robot in paragraph 122.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carson, P.C., US 20030069591, hereafter referred as “Carson” in view of Roy, et al., US 20020049394, hereafter referred to as “Roy”.

Regarding claim 1, Carson teaches a method for tuning an implant positioned within a patient (paragraph 7), said method comprising: 
implanting an implant (implant) during an operative procedure (see paragraph 148); 
analyzing an operation of the implant implanted within the patient including conducting a post-operative exam of the implant implanted within the patient, wherein the post-operative exam includes a motion analysis on the operation of the implant positioned within the patient (see paragraph 151 for the post-operative motion assessment of the implant performance); 
determining if any adjustment of the implant is necessary based upon the motion analysis (paragraph 152 indicates determining if placements of the implant is within acceptable limits); and 
adjusting the implant while the implant is positioned within the patient, wherein upon adjusting the implant, the implant provides improved performance (paragraph 152 indicates adjusting the implant if necessary to an acceptable alignment and performance).

Carson does not explicitly teach that the motion analysis is a sensor based motion analysis and includes taking readings from parameter sensors located within the implant or from parameter sensors attached to the patient during the motion analysis.
However, Roy teaches an implant load assessment system (see figs. 1 and 2) including a pressure sensor assembly (40 of fig. 2 and paragraph 40) for detecting pressure data and a strain gauge assembly (140 of figs. 1 and 2 and paragraph 64) for detecting strain data whereby the pressure and strain data are used together to assess biomechanical performance of the implant (Paragraph 65). So while Roy does not explicitly include the use of an image based motion analysis used alongside the pressure sensor or the strain sensor, it would have been obvious to one of ordinary skill in the art at the time of the invention that Roy’s sensor data based analyses are added to the image based motion analysis of Carson as such combination would incur no change in their respective functions, and yield predictable results in analyzing the biomechanical performance of the implant. See MPEP 2143(I)(A).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Carson to combine its image based analyses with Roy’s sensor based analyses to effectively assess the biomechanical performance of the implant. See paragraph 66 of Roy. 

Regarding claim 8, Carson in view of Roy teaches all the limitations of claim 1 above.
.

Claims 4-7 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carson in view of Roy, as applied to claim 8 above, and further in view of Zacouto, et al., US 20020151978, hereafter referred to as “Zacouto”.

Regarding claim 4, Carson in view of Roy teaches all the limitations of claim 1 above.
Carson in view of Roy does not teach wherein adjusting the implant includes performing a minimally invasive adjustment by engaging an adjustment mechanism within the implant with an adjustment instrument.
However, Zacouto teaches an intervertebral implant (see implant of fig. 13) wherein adjusting the implant includes performing a minimally invasive adjustment by engaging an adjustment mechanism (see paragraphs 362-363).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Carson’s system as modified by Roy, with Zacouto’s remote control system to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Regarding claim 5, Carson in view of Roy and Zacouto teaches all the limitations of claim 4 above. 

wherein the adjustment instrument engages the implant to at least deliver a fluid or release a fluid within the implant (see paragraph 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Carson’s system with Zacouto’s remote control system to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Regarding claim 6, Carson in view of Roy teaches all the limitations of claim 1 above. 
Carson in view of Roy does not teach wherein adjusting the implant includes adjusting the implant telemetrically in a non-surgical procedure by wirelessly actuating a driver within the implant to adjust performance of the implant positioned within the patient. 
However, Zacouto teaches remotely controlling the implants by sending radiofrequency signals (see paragraph 359, 362 and fig. 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Carson’s system as modified by Roy with Zacouto’s remote control system to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Regarding claim 7, Carson in view of Roy and Zacouto teaches all the limitations of claim 6 above.
Zacouto further teaches wherein the wireless actuation of the driver further includes wirelessly activating an active driver positioned within the implant (see paragraph 359 and 362 and fig. 49).


Regarding claim 9, Carson in view of Roy teaches all the limitations of claim 1 above. 
Carson in view of Roy fails to teach a plurality of implants positioned within the patient; and adaptively adjusting the plurality of implants with a single controller positioned within the patient.
However, Zacouto teaches a plurality of implants positioned within the patient (see fig. 13 and 48); and adaptively adjusting the plurality of implants with a single controller positioned within the patient (see paragraphs 359-362).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Carson’s system as modified by Roy with Zacouto’s remote control system to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Regarding claim 10, Carson in view of Roy teaches all the limitations of claim 1 above. 
Carson in view of Roy fails to teach providing communication between the plurality of implants.
However, Zacouto teaches multiple implants in communication in paragraphs 355-356 and fig. 48. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Carson’s system as modified by Roy with Zacouto’s remote control system to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Claims 11, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlapfer, et al., US 20020055741, “Schlapfer”, in view of Sevrain, L.C., US 20030229348, hereafter referred to as “Sevrain”.

Regarding claim 11, Schlapfer teaches a tunable implant positioned within a patient (see fig. 1), said tunable implant comprising: 
a securing mechanism (bone fixation device 4 of fig. 1) operable to secure said implant within the patient (paragraph 29 and fig. 1), 
the securing mechanism (bone fixation device 4) includes a support plate defining a first surface (joint 12 having a central axis 27 in fig. 2) and a flange (cranial portion of the bone plate 5 extending along the spine) defining a second surface extending at an angle relative to the first surface (see paragraph 37), 
the flange (cranial portion of the bone plate 5) is operable to engage a side of a bone of the patient (see fig. 1 and paragraph 46); 
an actuation portion (cranial bone plate 5 and caudal bone plate 6) operable to permit said tunable implant to move (see paragraph 65 for the adjustment of the distance between the plates); and 
an adjustable portion (distance between the plates as indicated in paragraph 65) operable to permit adjustment of said tunable implant after said tunable implant is positioned within the patient (see paragraph 116), 
wherein upon adjusting the implant, the implant provides improved performance (see paragraph 116).

wherein said first segment is folded towards said second segment via said hinge, and unfolded for fixation to the bone during implantation.
However, Sevrain teaches a support plate (see the disc prosthesis P in figs. 1A-1E) includes a first segment (lower arm 18) and a second segment (lower arm 20) connected with a hinge (apex 22) and configured to enable the tunable implant to be folded in a manner to make said tunable implant substantially smaller than in an unfolded state (see the folding of the prosthesis, from a less folded state in fig. 1C to a more folded state in fig. 1E), 
wherein said first segment is folded towards said second segment via said hinge, and unfolded for fixation to the bone during implantation (see paragraph 42 that describes that by way of a spring biasing the arms 18 and 20 are forced to apart when the joint 16 is returned to its’ rest position, which involves pushing the arms 18 and 20 apart).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Schlapfer’s implant with Sevrain’s disc prosthesis to reduce instances of implant failure and improve the positioning of the implant. See paragraph 18 of Sevrain. 

Regarding claim 12, Schlapfer in view of Sevrain teaches all the limitations of claim 11 above.
Schlapfer further teaches wherein said actuation portion includes a first articulating surface and a second articulating surface, wherein said first articulating surface is operable to articulate with said second articulating surface (see fig. 1 below for the cranial bone plate 5 and caudal plate 6 in paragraph 65).


Schlapfer also teaches wherein said actuation portion is a mechanical actuation portion operable to be actuated by an instrument during a minimally invasive procedure (see paragraph 33 for the compression and distraction of the bone fixation device 4).

Claims 13, 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlapfer in view of Sevrain, as applied to claim 11 above, and further in view of Zacouto. 

Regarding claim 13, Schlapfer in view of Sevrain teaches all the limitations of claim 11 above. 
Schlapfer in view of Sevrain does not teach wherein said actuation portion includes a bladder portion operable to permit said tunable implant to move relative to bone.
However, Zacouto teaches expandable and deformable bellows 315 in fig. 14 for adjusting the implant. (See paragraph 264). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Schlapfer, as modified by Sevrain, to use Zacouto’s remote control to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Regarding claim 15, Schlapfer in view of Sevrain teaches all the limitations of claim 11 above. 
Schlapfer in view of Sevrain does not teach wherein said actuation portion (bone plates) is an actuator operable to be actuated telemetrically in a non-surgical procedure.
However, Zacouto teaches an actuator operable to be actuated telemetrically in a non-surgical procedure (see remote control of implanted devices by actuating valves to adjust configuration of the implanted elements in paragraph 362).


Regarding claim 16, Schlapfer in view of Sevrain and Zacouto teaches all the limitations of claim 15 above.
Schlapfer further teaches wherein said actuation portion includes a hinged region (see hinged joint in paragraph 66) and an adjustable screw (a straining screw 14) wherein said actuator is operable to telemetrically adjust said adjustable screw during the non-surgical procedure (see paragraphs 65 and 116).

Regarding claim 17, Schlapfer in view of Sevrain and Zacouto teaches all the limitations of claim 13 above.
Zacouto further teaches wherein said bladder portion includes a plurality of bladders (see fig. 14 for 311, 309 and 308), wherein said actuation portion includes a bladder control system (paragraph 269 for the valves) operable to adjust pressure within each of said plurality of bladders (see paragraph 269).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Schlapfer, as modified by Sevrain to use Zacouto’s remote control to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Regarding claim 18, Schlapfer in view of Sevrain and Zacouto teaches all the limitations of claim 13 above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Schlapfer as modified by Sevrain to use Zacouto’s remote control to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Regarding claim 19, Schlapfer in view of Sevrain teaches all the limitations of claim 11 above. 
Schlapfer in view of Sevrain does not teach a plurality of tunable implants, each including said securing mechanism, said actuation portion and said adjustable portion; and at least one controller operable to control adjustment in each of said plurality of tunable implants).
However, Zacouto teaches a plurality of tunable implants (see fig. 13), each including said securing mechanism (see fixation of the implants to the vertebrae in fig. 13), said actuation portion (305 of fig. 13) and said adjustment portion (rods 301 of fig. 13); and at least one controller (remote control of paragraph 362) operable to control adjustment in each of said plurality of tunable implants (see paragraph 362).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Schlapfer as modified by Sevrain to use Zacouto’s remote control to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                          /LUTHER BEHRINGER/Primary Examiner, Art Unit 3793